Order, Supreme Court, New York County (Eve M. Preminger, J.), entered on or about July 20, 1989, denying the corporate defendant’s motion to: strike plaintiffs note of issue and remove the case from the Trial Calendar, preclude plaintiff from further discovery, and vacate the recommendation of the medical malpractice panel or, alternatively, to sever the products liability phase of the case from the medical malpractice phase, unanimously affirmed, without costs.
Plaintiffs filing of a statement of readiness and the court’s refusal to strike the action from the Trial Calendar were justified by completion of all pretrial discovery. Appellant’s right to depose the individual defendant before commencement of trial was preserved in the order appealed from, and appellant failed to establish the need for further radiological examination of plaintiff. Joined as a party defendant in March 1988 under a theory of products liability, appellant had no due process right to reopen the medical malpractice panel’s hearings which had resulted in a recommendation, 21 months earlier, of no liability against the municipal defendants on the theory of medical malpractice. Denial of appellant’s alternative request for severance of its trial from the medical malpractice phase was a proper exercise of the court’s discretion. Concur—Murphy, P. J., Carro, Kassal and Rosenberger, JJ.